Citation Nr: 0737062	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-34 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for tinnitus disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2002, a statement of the 
case was issued in September 2003, and a substantive appeal 
was received in November 2003.  

The January 2002 rating decision also denied entitlement to 
service connection for hearing loss and lumbar disc 
degeneration, and the veteran filed a notice of disagreement 
in December 2002.  A statement of the case was issued in 
September 2003.  However, in his substantive appeal, the 
veteran expressly indicated that he was only appealing the 
tinnitus and lumbar disc degeneration issues.  Thus, the 
hearing loss issue is not in appellate status.  See generally 
38 U.S.C.A. § 7105 (West 2002).  Entitlement to service 
connection for lumbar disc degeneration was subsequently 
granted by rating decision in August 2006.  The issue of 
service connection for lumbar disc degeneration is therefore 
no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the contentions advanced by the veteran is that his 
tinnitus is due to a grenade fuse exploding close to his head 
during infantry training school.  The veteran's 
representative has directed the Board's attention to a 
service medical record dated in July 1983 which reflects that 
the veteran reported that a grenade had previously gone off 
near his ear.  

In September 2001, the veteran underwent a VA examination to 
determine the nature and etiology of any claimed tinnitus.  
The examiner opined that the claimed tinnitus was more likely 
than not due to cochlear damage.  However, the Board believes 
it significant that that examiner did not have the claims 
file available for review.  It is therefore not clear whether 
the examiner had knowledge of the reported grenade fuse 
explosion.  Under the circumstances, the Board must view the 
September 2001 VA medical opinion as inadequate.  Additional 
examination and etiology opinion with the benefit of review 
of the claims file is necessary.   

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to assess 
the etiology of his claimed tinnitus 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All findings should be 
reported.  If current tinnitus is shown, 
then the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such tinnitus is 
causally related to the veteran's active 
duty service, to include the reported 
grenade fuse explosion during service.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

2.  After completion of the above, the 
RO should review the expanded record 
and undertake a merits analysis of the 
claim of service connection for 
tinnitus disability.  Unless the 
benefit sought is granted, the veteran 
should be furnished a supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



